Citation Nr: 1430288	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-36 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1988.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the RO in St. Petersburg, Florida.

In a December 2012 decision and remand, the Board denied service connection for tinnitus, and remanded the issues of entitlement to service connection for a lumbar spine disability and to a higher initial rating for service-connected bilateral hearing loss for additional development.  The case was subsequently returned to the Board.

The issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for tinnitus has been raised by the record (see February 2013 VA examination report, and 38 C.F.R. § 3.157), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence indicates that the Veteran's current lumbar spine disability began years after his active military service and was not caused by any incident of service.  Nor does the evidence show that the lumbar spine disability is otherwise related to service.

2.  The Veteran's bilateral hearing loss is manifested by no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.



CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in November 2007.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the appeal for a higher initial rating for bilateral hearing loss, in cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Neither the appellant nor his representative has advanced any such arguments.  The provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case if the disagreement is not resolved.  And this has been done; the Veteran has received a statement of the case dated in July 2010 and a March 2013 supplemental statement of the case discussing the downstream disability rating and effective date elements of this claim, citing the applicable statutes and regulations, and discussing the reasons and bases for assigning the initial rating for his service-connected bilateral hearing loss.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and lay statements in support of his claims. VA has obtained service treatment records (STRs), VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology of the lumbar spine disability.  Although the Veteran has reported receiving treatment for back pain within the first year after service, he has not submitted such medical records, or identified them in order to enable VA to obtain them.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise. 

The Board further finds that the RO has substantially complied with its December 2012 remand orders.  In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) arrange for VA medical examinations and opinions, and to obtain ongoing medical records, and this was done.  The Board finds that the medical opinions are adequate as they are responsive to the questions posed by the Board in its remand.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

With regard to the appeal for a higher rating for bilateral hearing loss, only if the record is found to be inadequate or there is a suggestion that the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  Here, the most recent VA compensation examination for this disability was in February 2013, so relatively recently.  The mere passage of time since does not, in and of itself, necessitate another examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The Board finds that this examination was adequate, as the reports of that examination contains the findings needed to determine whether the rating for this disability should be increased.

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Lumbar Spine Disability 

The Veteran contends that he has a lumbar spine disability that was incurred during active duty as a result of a motorcycle accident, and as a result of the duties involved in his service as a parachute rigger.  

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service. This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).  Arthritis is a condition that is listed in C.F.R. § 3.309(a).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The medical evidence of record shows that the Veteran has a current lumbar spine disability, diagnosed as degenerative joint disease of the lumbar spine.  See report of February 2013 VA spine examination.  Consequently, the determinative issue is whether or not the current lumbar spine disability is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

The Veteran's STRs from his period of active duty from October 1980 to October 1988 reflect that a low back disability was not noted on the Veteran's June 1980 examination conducted prior to entrance to military service.  In October 1980, the Veteran reported a 3-month history of low back pain; on examination, range of motion was within normal limits.  After an examination, which included X-ray study, the diagnostic assessment was possible mechanical low back pain by history, asymptomatic presently.  He was found fit for duty.  Later in October 1980, the Veteran complained of low back pain.  On examination, his back was within normal limits, and an X-ray study of the lumbosacral spine was within normal limits.  Two days later, it was noted that the Veteran had mechanical low back pain for three months prior to service, that had increased.  On examination, the lumbar spine was within normal limits.  The diagnostic assessment was mechanical low back pain.  

In a May 1983 report of medical history, the Veteran denied recurrent back pain.  On medical examination in May 1983, his spine was normal.  In late February 1988, he complained of musculoskeletal ache and rib pain secondary to a motorcycle accident;  the diagnostic assessment was soft tissue injury.  The next day, in March 1988, he reported that he was much better,  but still had difficulty with upper body range of motion and deep breathing.  In a September 1988 report of medical history, the Veteran reported a history of recurrent back pain.  The reviewing examiner noted that he did not now have recurrent back pain, but had it in relation to his motorcycle accident that occurred six months previously. 

There are no medical records for many years after separation from service.

A June 2000 VA history and physical examination reflects that the Veteran said he had not had a physical examination in many years.  His only complaint was pain in the left lower (abdominal) quadrant.  He did not report back pain.  He said he worked as a tile setter and did a lot of heavy lifting.  A back disability was not diagnosed.

In his original November 2007 claim for service connection for a lumbar spine disability, the Veteran reported that he incurred a low back disability in January 1984.

Private treatment records from Dr. G. show that the Veteran reported undiagnosed back problems in November 2007. 

On VA examination in April 2008, the Veteran reported that his spine problem started in service when he was injured in a motorcycle accident.  He reported that he was treated for a low back problem within a year after service.  After an examination, the examiner diagnosed lumbar degenerative joint disease and lumbar listhesis of L2 on L3 and levoscoliosis.  An X-ray study also showed possible wedge compression deformities of the T12 and L1 vertebra.  The examiner said that she could not offer a medical opinion as to whether the current lumbar spine disability was related to service, and stated that any opinion would be speculative due to the lack of knowledge in the medical literature.  However, she also indicated that she was unable to make a direct connection between military service and the low back disability due to several factors including the fact there was no back pain present at the time service separation; there was no documentation of treatment within 12 months of service separation; and because he had done heavy lifting since leaving service.  The Board has previously found this medical opinion to be inadequate.

A March 2009 VA outpatient treatment record shows that the Veteran reported that he had low back pain since a motorcycle accident in the 1980s during service.  The diagnosis was chronic low back pain.  Subsequent VA medical records reflect ongoing treatment for back pain.

In his June 2009 notice of disagreement, the Veteran asserted that he had a back disability that was incurred in service due to standing on his feet all day in his job of parachute rigger, being in a motorcycle accident, and having a hard landing after a parachute jump.

On VA spine examination in February 2013, the examiner noted that the claims file was reviewed, summarized the Veteran's medical records and reported history of low back pain since a motorcycle accident in service, and diagnosed degenerative joint disease of the lumbar spine.  The examiner noted that there was no medical documentation of chronic low back pain until the 2008 compensation examination.  The examiner opined that the claimed back condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that no back or spine involvement was noted in the medical records pertaining to the 1988 motorcycle accident, his spine was normal on separation examination, and the Veteran denied recurrent back pain at that time.  The examiner stated that there was no medical documentation of any chronic back pain until the April 2008 VA examination, and his initial VA visit was silent for low back pain.  The examiner stated that since there is no medical documentation of back/spine injury in service and he worked several heavy occupations in the 20 years following separation, the current back condition is not likely due to service.

In this particular case at hand, after reviewing all of the relevant lay and medical evidence in the file, and for the reasons and bases discussed below, the Board finds that the weight of this evidence shows that the current lumbar spine disability is not related to the acute and transitory complaints of low back pain in service.

Although there is no disputing the Veteran has current degenerative joint disease of the lumbar spine, the most competent and credible (and therefore ultimately probative) lay and medical evidence of record does not provide the required linkage between his current lumbar spine disability and anything that occurred during his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran is competent to state that he has low back pain, and to say how long he has had it.  But competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Thus, the Board must also determine if his statements are credible.

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  But in Buchanan and other precedent cases, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) also has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See, e.g., Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Moreover, for non-combat Veterans providing non-medical related lay testimony regarding an event during service and what has occurred during the years since, Buchanan is distinguishable; the lack of documentation in service records and records since service must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

 In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

As part of this current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of low back pain began during service and continued since then.  However, at the time of his separation examination in 1988, he denied current back pain.  In fact, the Veteran did not complain of low back pain in his initial VA physical examination in June 2000, despite complaining of several other conditions.  The Board finds that the Veteran's more recently-reported history of continued low back symptoms since active service is inconsistent with the other lay and medical evidence of record.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, supra.

The post-service medical evidence does not reflect complaints or treatment related to a low back disability for many years following active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Board has weighed the Veteran's statements as to continuity of lumbar spine symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous history, and the absence of complaints or treatment for years after service. 

The February 2013 VA compensation examiner opined that the Veteran's current low back disability was not likely related to service.  The examiner had the benefit of conducting a physical examination and reviewing the Veteran's claims file and STRs, and, thus, not only considered what is said to have occurred during service but also during the many years since.  The opinion is well-reasoned, detailed, and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  Most significantly, the VA examiner provided an explanation for his conclusions.  The discussion of the underlying rationale is where most of the probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). The probative value of an opinion is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board finds that this VA medical opinion is competent and highly probative, and based on an adequate rationale.

The Veteran himself has asserted that his current lumbar spine disability is related to events in service.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the Board finds that the etiology of degenerative joint disease of the lumbar spine falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Most critically, the Veteran's essential contentions of a nexus between service and his current low back disability have been fully investigated as mandated by the Court's decision in Jandreau, and there is no medical opinion of record that supports the Veteran's contentions. 

There is no X-ray evidence of arthritis of the lumbar spine manifested to a compensable degree during the first post-service year.  Thus, in the absence of competent medical evidence linking his current lumbar spine disability to service, there is no basis on which service connection can be established. 

As discussed above, the Board finds that the most probative evidence demonstrates that the Veteran's lumbar spine disability is not attributable to his military service. Even considering the Veteran's statements with regard to the matters it is competent to address, the most probative evidence weighs against the claim of entitlement to service connection. 

In sum, the Board finds that the preponderance of the evidence indicates that the current lumbar spine disability was not shown in service or for years thereafter, and the disability has not been shown by competent and probative medical evidence to be etiologically related to his active service.  As the preponderance of the evidence is against the claim for service connection for a lumbar spine disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.



Higher Rating for Bilateral Hearing Loss 

The Veteran contends that his bilateral hearing loss is more disabling than currently evaluated.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  This case arises from an appeal of the initial grant of service connection and assignment of a disability rating for the service-connected bilateral hearing loss.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals the initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).

The RO has rated the Veteran's service-connected bilateral hearing loss as noncompensable under the provisions of Diagnostic Code 6100 of the Schedule for Rating Disabilities.  38 C.F.R. § 4.85.  The assignment of a disability rating for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 Hertz.

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e). 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a). Further, when the average puretone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b).  As an initial matter, the Board finds that an exceptional pattern of hearing under 38 C.F.R. § 4.86 in the context of the Veteran's most recent VA examination has not been shown and that regulation is inapplicable.

At a June 2008 VA examination, the Veteran complained of bilateral hearing loss. He reported difficulty hearing, and said that he had to ask people to repeat themselves more frequently in the past year.  Audiometric testing revealed right ear decibel thresholds of 20, 30, 40, and 45, and left ear decibel thresholds of 25, 35, 45 and 45, at the respective frequencies of 1000, 2000, 3000, and 4000 hertz.  The puretone threshold average was 34 decibels in the right ear and 38 decibels in the left ear.  The speech recognition score using the Maryland CNC word list was 96 percent in the right ear and 96 percent in the left ear.  The diagnosis was bilateral mild to moderate sensorineural hearing loss above 1500 hertz.  

At a February 2013 VA examination, the Veteran complained of bilateral hearing loss.  He reported that he could not always understand people.  Audiometric testing revealed right ear decibel thresholds of 20, 30, 55 and 50, and left ear decibel thresholds of 25, 35, 40 and 50, at the respective frequencies of 1000, 2000, 3000, and 4000 hertz.  The puretone threshold average was 39 decibels in the right ear and 38 decibels in the left ear.  The speech recognition score using the Maryland CNC word list was 96 percent in the right ear and 96 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The examiner stated that the Veteran's hearing loss would affect his ability to hear at a distance and also to hear in noise.  Even with hearing aids, he would be able to hear better, but a noisy environment  would be difficult to work in with the amplification.  He would be better able to work and interact with others with amplification in a quiet environment.

The findings on the Veteran's audiometric studies in June 2008 and February 2013 correlate to a designation of level I hearing in the right ear and level I hearing in the left ear, using Table VI.  Table VII of § 4.85 provides for a 0 percent (noncompensable) evaluation under Diagnostic Code 6100 when those levels of hearing are demonstrated. 

The Board notes that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the VA examiner in February 2013 noted that the Veteran had hearing difficulty which affected his occupational activities.  Moreover, the examiner reviewed the claims file, which contains statements by the Veteran as to his hearing difficulties.  The Board finds that such functional impairment, in addition to the Veteran's other reports, has been appropriately considered but the overall evidence, as previously discussed, fails to support assignment of a compensable evaluation. 

The Board appreciates the difficulties which the Veteran says he experiences because of his hearing loss.  However, according to the recent audiological test results, compared to the rating criteria, his bilateral hearing loss is noncompensable. Lendenmann, supra.  In sum, the Board finds that for these reasons and bases, the preponderance of the evidence is against a higher compensable rating for bilateral hearing loss, throughout the rating period on appeal.  38 C.F.R. § 4.85, Diagnostic Code 6100; Fenderson, supra. 

The Veteran's hearing loss is manifested by difficulty hearing speech.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  Audiologists' reports as to the effects of hearing loss on occupational functioning and daily activities can support consideration of an extraschedular evaluation.  See Martinak, supra.  The evidence reflects that the VA examiners reviewed the claims file and considered the Veteran's reports that his hearing loss affected his ability to hear conversations.  The Board finds that referral for extraschedular evaluation is not indicated by the evidence. 

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for a compensable disability rating for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a lumbar spine disability is denied.

A higher compensable rating for service-connected bilateral hearing loss is denied.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


